UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7290


TREY ALEXANDER WILLIAMS,

                    Plaintiff - Appellant,

             v.

CAPTAIN MCNUT; LT. CLARK; BROAD RIVER CORRECTIONAL; LIEBER
CORRECTIONAL; MS. BERCH, Mental Health Counselor; MS. FORD, Inmate
Grievance Coordinator; SLED; MCCORMICK CORRECTIONAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:19-cv-01006-DCC-KFM)


Submitted: May 29, 2020                                           Decided: June 3, 2020


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Trey Alexander Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trey Alexander Williams, a South Carolina inmate, seeks to appeal the district

court’s order denying his motion for injunctive relief. Although neither party questions

our jurisdiction over the appeal, we “have an independent obligation to verify the existence

of appellate jurisdiction.” Williamson v. Stirling, 912 F.3d 154, 168 (4th Cir. 2018)

(internal quotation marks omitted). An order denying a preliminary injunction is an

immediately appealable interlocutory order. 28 U.S.C. § 1292(a)(1) (2018). However, we

lack jurisdiction to review the denial of a temporary restraining order. Office of Pers.

Mgmt. v. Am. Fed’n of Gov’t Emps., 473 U.S. 1301, 1303-05 (1985); Drudge v. McKernon,

482 F.2d 1375, 1376 (4th Cir. 1973) (per curiam).

       Williams’ motion requested both a temporary restraining order and a preliminary

injunction. Because a “court may issue a preliminary injunction only on notice to the

adverse party,” Fed. R. Civ. P. 65(a)(1), and Williams did not provide any notice of the

motion to the Defendants, we construe Williams’ motion as requesting only a temporary

restraining order. Accordingly, we dismiss Williams’ appeal for lack of jurisdiction.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2